                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
  WHAM-O HOLDING, LTD. and
  INTERSPORT CORP. d/b/a WHAM-O,
                                                  Case No.: 19-cv-04407
       Plaintiffs,
                                                  Judge Charles P. Kocoras
  v.
                                                  Magistrate Judge M. David Weisman
  THE PARTNERSHIPS AND UNINCORPORATED
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 22, 2019 [38] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                 NO.                                   DEFENDANT
                 195                                     Aszune
                 288                                     YaptheS


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
DATED: November ______, 2019              Respectfully submitted,




                                          _______________________________

                                          Yi Bu (Bar No. 6328713)
                                          JiangIP LLC
                                          312-675-6296
                                          111 West Jackson BLVD STE 1700
                                          Chicago, IL 60604
                                          Telephone: 312-675-6296
                                          Email: ybu@jiangip.com
                                          ATTORNEY FOR PLAINTIFF




Subscribed and sworn before me by Yi Bu, on this _____th day of November, 2019.

Given under by hand and notarial seal.



                                          ___________________________

                                          Notary Public



                                          State of ____________________

                                          County of __________________
